 1                                                      HONORABLE RICHARD A. JONES
 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8
       D.T. by and through his parents and
       guardians, K.T. and W.T., individually, on
 9     behalf of similarly situated individuals,  No. 17-cv-00004-RAJ
       and on behalf of the NECA/IBEW Family
10     Medical Care Plan,                         ORDER ON MOTIONS TO SEAL
                             Plaintiff,
11
              v.
12     NECA/IBEW FAMILY MEDICAL
       CARE PLAN, THE BOARD OF
13
       TRUSTEES OF THE NECA/IBEW
14     FAMLY MEDICAL CARE PLAN,
       SALVATORE J. CHILIA, ROBERT P.
15     KLEIN, DARRELL L. MCCUBBINS,
       GEARY HIGGINS, LAWRENCE J.
16     MOTER, JR., KEVIN TIGHE, JERRY
17     SIMS, AND ANY OTHER
       INDIVIDUAL MEMBER OF THE
18     BOARD OF TRUSTEES OF
       NECA/IBEW FAMILY MEDICAL
19     CARE PLAN,
20                          Defendants.
21         This matter is before the Court on the parties’ joint statement regarding the sealing
22   of confidential documents. Dkt. # 133. IT IS HEREBY ORDERED that the following

23   Motions to Seal are GRANTED for good cause shown, and that the associated documents

24   shall remain sealed:

25      1. Dkt. 61-1 (Exhibit 1) Administrative Services Agreement between NECA/IBEW
           and BCBSGa (dated April 1, 2010); and



      ORDER - 1
 1      2. Dkt. 61-2 (Exhibit 2) Administrative Services Agreement between NECA/IBEW
 2          and BCBSGa (dated January 1, 2018).
 3          It is further ORDERED that the following documents be withdrawn from the

 4   record and refiled in redacted form to protect the confidential information contained

 5   therein:

 6      1. Dkt. # 85-4 (Exhibit D) Email communication between counsel which contains
            detailed financial analysis from BCBSGa regarding costs for coverages based on
 7
            Anthem’s proprietary information;
 8
        2. Dkt. # 110-4 (Exhibit 4) SavRx Summary of Medicinal Treatments and Formulary
 9
            List;
10
        3. Dkt. # 117-3 (Exhibit H) Email communication between counsel which contains
11
            detailed financial analysis from BCBSGa regarding costs for coverages based on
12
            Anthem’s proprietary information;
13
        4. Dkt. # 117-4 (Exhibit I) Email communication between counsel which contains
14
            detailed financial analysis from BCBSGa regarding costs for coverages based on
15          Anthem’s proprietary information; and
16      5. Dkt. # 117-5 (Exhibit J) Email communication between counsel which contains
17          detailed financial analysis from BCBSGa regarding costs for coverages based on
18          Anthem’s proprietary information.
19   All other documents on the record for which a motion to seal is pending shall be
20   unsealed.

21          Dated this 31st day of March, 2020.

22

23
                                                      A
                                                      The Honorable Richard A. Jones
24
                                                      United States District Judge
25                                                    _____________________________




      ORDER - 2
